Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stephen A. Terrile (Reg. No.: 32946) on 18 June 2021.
The application has been amended as follows: 

1.	(Currently Amended)	A computer-implementable method for maintaining privacy of an adaptive trust profile, comprising:  
monitoring an electronically-observable action of an entity, the electronically-observable action of the entity corresponding to an event enacted by the entity;
converting the electronically-observable action of the entity to electronic information representing the action of the entity; [[and,]] 
generating the adaptive trust profile based upon the action of the entity, the adaptive trust profile being privacy enhanced, privacy enhancement of the adaptive profile comprises anonymization of the entity; and,
performing a de-anonymization function, the de-anonymization function including a logging function, the logging function providing an audit trail for any de-anonymization request associated with the adaptive trust profile of a user entity, the de-anonymization function providing auditable privacy to the adaptive trust profile.  

2.	(Currently Amended)	The method of claim 1, wherein:  
is performed when the adaptive trust profile is accessed by a security administrator.

5.	(Canceled)

7.	(Currently Amended)	A system comprising:  
a processor;  
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
monitoring an electronically-observable action of an entity, the electronically-observable action of the entity corresponding to an event enacted by the entity;
converting the electronically-observable action of the entity to electronic information representing the action of the entity; [[and,]] 
generating the adaptive trust profile based upon the action of the entity, the adaptive trust profile being privacy enhanced, privacy enhancement of the adaptive profile comprises anonymization of the entity; and,
privacy enhancement of the adaptive trust profile provides auditable privacy, the auditable privacy including a de-anonymization function, the de-anonymization function including a logging function, the logging function providing an audit trail for any de-anonymization request associated with the adaptive trust profile of a user entity.  

8.	(Currently Amended)	The system of claim 7, wherein:  
is performed when the adaptive trust profile is accessed by a security administrator.

11.	(Canceled) 

13.	(Currently Amended)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
monitoring an electronically-observable action of an entity, the electronically-observable action of the entity corresponding to an event enacted by the entity;
converting the electronically-observable action of the entity to electronic information representing the action of the entity; [[and,]]
generating the adaptive trust profile based upon the action of the entity, the adaptive trust profile being privacy enhanced, privacy enhancement of the adaptive profile comprises anonymization of the entity; and,
privacy enhancement of the adaptive trust profile provides auditable privacy, the auditable privacy including a de-anonymization function, the de-anonymization function including a logging function, the logging function providing an audit trail for any de-anonymization request associated with the adaptive trust profile of a user entity.  

14.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 13, wherein:  
is performed when the adaptive trust profile is accessed by a security administrator.
Allowable Subject Matter
Claims 1-4, 6-10 and 12-20 are allowed.
	The claims are directed to novel and non-obvious computer-implementable methods, systems and non-transitory, computer-readable storage mediums for maintaining privacy of an adaptive trust profile.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435